Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not disclose: A method for processing backup jobs where a first plurality of jobs are ordered in a priority queue. The first plurality of jobs is associated with a first workflow. Ordering a second plurality of jobs in the priority queue, wherein the second plurality of jobs is associated with a second workflow. The first workflow is associated with a higher weight than the second workflow. The first plurality of jobs is scheduled to be serviced before the second plurality of jobs. Initiating servicing of the first plurality of jobs. After initiating the servicing of the first plurality of jobs: receiving a third plurality of jobs to be placed in the priority queue, wherein the third plurality of jobs is associated with a third workflow. In response to receiving the third plurality of jobs, determining that an ordering cap for the priority queue has been reached. In response to the determination, appending the third plurality of jobs to the priority queue, wherein the third plurality of jobs is not ordered prior to the appending.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195